


117 HR 1896 IH: State Allowance for a Variety of Exchanges Act of 2021
U.S. House of Representatives
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 1896
IN THE HOUSE OF REPRESENTATIVES

March 16, 2021
Mr. Kim of New Jersey (for himself and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To amend title I of the Patient Protection and Affordable Care Act to provide for additional grants for States to conduct activities related to establishing American Health Benefit Exchanges.


1.Short titleThis Act may be cited as the State Allowance for a Variety of Exchanges Act of 2021 or the SAVE Act of 2021. 2.Preserving State option to implement health care Marketplaces (a)In generalSection 1311 of the Patient Protection and Affordable Care Act (42 U.S.C. 18031) is amended—
(1)in subsection (a)— (A)in paragraph (4)(B), by striking under this subsection and inserting under this paragraph or paragraph (1); and
(B)by adding at the end the following new paragraph:  (6)Additional planning and establishment grants (A)In generalThere shall be appropriated to the Secretary, out of any moneys in the Treasury not otherwise appropriated, $200 million to award grants to eligible States for the uses described in paragraph (3).
(B)Duration and renewabilityA grant awarded under subparagraph (A) shall be for a period of 2 years and may not be renewed. (C)LimitationA grant may not be awarded under subparagraph (A) after December 31, 2024.
(D)Eligible State definedFor purposes of this paragraph, the term eligible State means a State that, as of January 1, 2019, was not operating an Exchange (other than an Exchange described in section 155.200(f) of title 45, Code of Federal Regulations).; and (2)in subsection (d)(5)(A)—
(A)by striking operations.—In establishing an Exchange under this section and inserting operations.—
(i)In generalIn establishing an Exchange under this section (other than in establishing an Exchange with respect to which a grant is awarded under subsection (a)(6)); and (B)by adding at the end the following:

(ii)Additional planning and establishment grantsIn establishing an Exchange with respect to which a grant is awarded under subsection (a)(6), the State shall ensure that such Exchange is self-sustaining beginning on January 1, 2026, including allowing the Exchange to charge assessments or user fees to participating health insurance issuers, or to otherwise generate funding, to support its operations.. (b)Clarification regarding failure To establish Exchange or implement requirementsSection 1321(c) of the Patient Protection and Affordable Care Act (42 U.S.C. 18041(c)) is amended—
(1)in paragraph (1), by striking If and inserting Subject to paragraph (3), if; and (2)by adding at the end the following new paragraph:

(3)ClarificationThis subsection shall not apply in the case of a State that elects to apply the requirements described in subsection (a) and satisfies the requirement described in subsection (b) on or after January 1, 2014..  